

Exhibit 10.8

AGREEMENT RELATING TO CERTAIN PROMISSORY NOTES


THIS AGREEMENT RELATING TO A CERTAIN PROMISSORY NOTES (the “Agreement”), dated
as of May 31, 2007, between Technest Holdings, a Nevada corporation
(“Technest”), E-OIR Technologies, Inc., a Virginia corporation (“EOIR” and
collectively with Technest, the “Company”), and Joseph P. Mackin (the “Holder”)
located in Fredericksburg, Virginia.
 
WITNESSETH THAT
 
WHEREAS, the Holder was a selling shareholder in that certain stock purchase
agreement dated June 29, 2004 by and among Markland Technologies, a Florida
corporation, EOIR and the owners of all of the capital stock of EOIR; and
 
WHEREAS, as consideration for selling his shares of EOIR to Markland, EOIR
issued to the Holder a promissory note with a principal amount of $662,288 (the
“Note”); and
 
WHEREAS, the current outstanding principal on the Note is $608,957.46; and
 
WHEREAS, repayment of the Note is secured by a security interest on all of the
outstanding capital stock and assets of EOIR (the “Security Interest”) as well
as a pledge of all of the outstanding capital stock of EOIR (the “Pledge”),
which is currently subordinated to Silicon Valley Bank’s security interest; and
 
WHEREAS, Technest is the successor to Markland’s interest in EOIR; and
 
WHEREAS, Technest is undertaking a financing with Shelter Island Opportunity
Fund, LLC (“Shelter Island”); and
 
WHEREAS, Shelter Island has conditioned its provision of financing on, among
other things, its obtaining a second position security interest in all of the
assets of Technest; and
 
WHEREAS, the Holder wishes, on the terms described in this Agreement and in
accordance with the other documentation entered into between the Holder and
Seller’s Representative, to subordinate the Security Interest to Shelter Island,
subordinate the Holder’s right to receive payment in the event of default under
Technest’s obligations to Shelter Island and the consideration to the Holder for
such subordination is set forth herein;
 
THEREFORE, in consideration of the premises, the mutual agreements set forth
below and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:
 
1. Subordination of the Security Interest. The Holder will subordinate his
rights under the Security Interest and the Pledge to Shelter Island. In
furtherance of this, the Holder agrees to deliver immediately to Technest one
executed copy of the Subordination Agreement attached hereto as Exhibit A. For
purposes of this Agreement, the Closing Date shall mean the closing date of the
financing with Shelter Island.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Additional Payments. On the Closing Date, and simultaneously with the
delivery of Subordination Agreement, as consideration for the subordination of
the Security Interest to Shelter Island, the Company shall pay to the Holder,
via wire transfer or check, at the option of the Company, the sum of $30,447.87,
which represents five percent of the outstanding principal of the Note. On July
1, 2008, the Company shall pay the Holder, via wire transfer or check, at the
option of the Company, the sum of $30,447.87 (the “Second Payment”). If the
payment of the outstanding principal amount of the Note is accelerated in
accordance with the terms of the Note prior to July 1, 2008, the Second Payment
shall also become due and payable to the Holder.
 
3. Lack of Knowledge of Claims. The parties do hereby represent that as of the
date of this Agreement, they are unaware of any unasserted claims they may have
against any of the other parties hereto.
 
4. Governing law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia, without regard to the principles of conflicts of law
thereof.
 
[The remainder of this page is intentionally left blank.]
 

 
 
2

--------------------------------------------------------------------------------

 



 
5. Counterparts This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 





 
/s/ Joseph P. Mackin            
 
Joseph P. Mackin
     
E-OIR TECHNOLOGIES, INC.
         
By: /s/ Gino M. Pereira            
 
Name: Gino M. Pereira
 
Title: Chief Financial Officer
     
TECHNEST HOLDINGS, INC.
         
By: /s/ Gino M. Pereira            
 
Name: Gino M. Pereira
 
Title: Chief Financial Officer

 
 
3